Citation Nr: 0529049	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  95-07 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for degenerative arthritis of the left knee for the period 
from July 6, 1998 to the present.

2.  Entitlement to a disability rating higher than 20 percent 
for instability of the left knee for the period from March 
25, 1998, to the present.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The veteran had active service from November 1943 to April 
1948. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Roanoke, Virginia 
(the RO), which assigned an initial disability rating of 10 
percent for degenerative arthritis of the left knee, 
effective January 28, 1994.  

The Board notes that, although the veteran requested a Board 
hearing in a June 1995 VA Form 9, he specifically withdrew 
his request by means of a March 1996 VA form 21-4138, signed 
by him.  There are no other outstanding hearing requests of 
record.

The Board has remanded this case on three occasions during 
the course of the appeal, in December 1997, August 1999, and 
November 2003.  In addition, in October 2002, the Board 
conducted evidentiary development under the authority of 38 
C.F.R. § 19.9(a)(2) (2002).  Although a decision on these 
matters was deferred at that time, the Board issued a 
decision in October 2002 that granted an increased 20 percent 
rating for degenerative arthritis of the left knee from 
January 28, 1994, to April 2, 1996.  That decision also 
denied a rating higher than 20 percent for degenerative 
arthritis of the left knee from April 2, 1996, to July 6, 
1998, and assigned a separate 10 percent rating for 
instability of the left knee from January 28, 1994, to March 
25, 1998.  The Board's October 2002 decision is final.  See 
38 C.F.R. § 20.1100 (2004).  Accordingly, those issues will 
not be addressed further.  

Subsequent to the Board's October 2002 decision, the RO 
issued a rating decision in February 2005, which granted an 
increased 20 percent rating for instability of the left knee.  
The veteran continued to express his disagreement with that 
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993)(when a 
veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated).  While the RO granted the 
increased 20 percent rating effective January 28, 1994, this 
does not change the period that is now before the Board on 
appeal.  As discussed above, the Board issued a final 
decision with respect to the period from January 28, 1994 to 
March 25, 1998, and the veteran has not appealed the RO's 
February 2005 decision.  Accordingly, the Board will address 
the issues as listed on the title page of this decision.
 

FINDINGS OF FACT

1.  The veteran's degenerative arthritis of the left knee is 
manifested by limitation of motion.

2.  During the period prior to November 16, 1999; extension 
of the left knee was not limited to more than 24 degrees and 
flexion of the left knee was not limited to less than 60 
degrees.

3.  During the period beginning November 16, 1999, extension 
of the left knee has not been limited to more than 15 degrees 
and the limitation of flexion of the left knee has not more 
nearly approximate limitation to 30 degrees than limitation 
to 45 degrees

4.  The instability of the veteran's left knee does not more 
nearly approximate severe than moderate.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 
percent for degenerative arthritis of the left knee have not 
been met for the period from July 6, 1998, to present.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4,7, 4.14, 4.71a, 
Diagnostic Code 5010, 5260, 5261 (2005).

2.  The criteria for a disability rating higher than 20 
percent for instability of the left knee have not been met 
for the period from March 25, 1998 to present.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5257 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected left knee disorder, which is currently 
assigned separate evaluations for arthritis and instability.  
The Board will initially discuss certain preliminary matters 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2005), are 
applicable to the veteran's claim.  They provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the case at hand, the veteran's claim was received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  The notice required by the VCAA and the 
implementing regulation, to include notice that the veteran 
should provide any pertinent evidence in his possession, was 
provided in a March 2004 letter from the Appeals Management 
Center(AMC) to the veteran and his representative.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the issues on appeal in February 2005.  There 
is no indication or reason to believe that the ultimate 
decision of the RO on the merits of the claim would have been 
different had VCAA notice been provided before the initial 
adjudication of the claim.  

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board will address the merits of the 
claims.  


Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2005).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel also recently held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of he leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004 (September 
17, 2004).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Degenerative arthritis of the left knee

The veteran is seeking an increased disability rating for his 
service-connected arthritis of the left knee.  Arthritis is 
evaluated under Diagnostic Code 5003, which provides for a 
rating on the basis of limitation of motion of the parts 
affected.  With respect to the knee, Diagnostic Code 5260 
provides: 

  Flexion limited to 15 degrees 
............................................ 30%
  Flexion limited to 30 degrees 
............................................ 20% 
  Flexion limited to 45 degrees 
............................................ 10% 
  Flexion limited to 60 degrees 
............................................. 0% 

In addition, Diagnostic Code 5261 provides: 

  Extension limited to 45 degrees 
.......................................... 50% 
  Extension limited to 30 degrees 
.......................................... 40% 
  Extension limited to 20 degrees 
.......................................... 30% 
  Extension limited to 15 degrees 
.......................................... 20% 
  Extension limited to 10 degrees 
.......................................... 10% 
  Extension limited to 5 degrees 
............................................ 0%

See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2005).

Normal range of motion of the knee is from 0 to 140 degrees.  
See 38 C.F.R. § 4.71a, Plate II (2005).

The veteran is currently assigned a 30 percent rating for 
limitation of motion of the left knee based primarily on a 
finding in the July 1998 VA examination report that the 
veteran was limited on extension of his left knee to 24 
degrees actively and 22 degrees passively.  Such limitation 
of extension corresponds to a 30 percent rating under 
Diagnostic Code 5261.  

However, other evaluations do not show as much limitation of 
extension as was demonstrated in July 1998.  Most notably, an 
examination conducted by the veteran's private physician, 
R.B.S. M.D., in April 1998, just two months prior to the VA 
examination, showed full and non-painful extension.  A 
November 1999 VA examination showed extension limited to 2 
degrees actively and 18 degrees passively.  A June 2001 VA 
examination showed extension limited to 5 degrees actively 
and 3 degrees passively.  Most recently, an April 2004 
examination showed that the veteran was able to extend his 
left knee fully to 0 degrees both actively and passively.  
Thus, based solely on limitation of extension, as 
contemplated under Diagnostic Code 5261, the veteran's left 
knee disability would, as of the April 2004 examination, be 
noncompensably disabling.  The November 1999 findings would 
correspond to no more than a 20 percent rating.  
Significantly, there are no findings that would approximate 
the criteria contemplated for a 40 percent rating, i.e., 
extension limited to 30 degrees.  

The Board has also considered whether the evidence supports a 
separate compensable rating based on limitation of flexion.  
However, on examination in April 2004, the veteran was able 
to flex the left knee to 80 degrees actively, and to 82 
degrees passively.  Such findings correspond to a 
noncompensable rating under Diagnostic Code 5260.  

Similarly, an examination conducted by R.B.S. M.D., in April 
1998, showed range of motion on flexion to 90 degrees.  The 
June 2001 VA examination showed flexion measured to 40 
degrees actively, and to 45 degrees passively.  In November 
1999, the examiner measured flexion to 100 degrees actively, 
and 105 degrees passively.  The July 1998 VA examination 
showed flexion measured to 94 degrees actively and to 96 
degrees passively.  

Thus, with the exception of the June 2001 results, none of 
the evidence supports even the minimum compensable rating for 
limitation of flexion, i.e., limitation of flexion that more 
nearly approximates limitation to 45 degrees than limitation 
to 60 degrees.  The June 2001 results support no more than a 
10 percent rating.  However, at the time of the June 2001 
examination, extension was only limited to 5 degrees, a 
noncompensable level of impairment under Diagnostic Code 
5261.  

However, the Board's analysis does not end with a discussion 
of measured range of motion.  The Court has held that 
evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2005) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2005).  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In this case, the VA examinations have properly 
considered such factors.  In addition, the regulations state 
that the functional loss may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the veteran undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes painful on 
use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  

On examination in April 2004, the veteran estimated his knee 
pain at 8 to 10 out of 10.  He also complained of weakness, 
fatigability, and lack of endurance.  Objectively, the knee 
was found to be tender medially, laterally, anteriorly and 
posteriorly.  Crepitus was noted.  Complaint of pain was 
confirmed by the examiner, throughout the entire range of 
motion, starting when the function begins to be tested.  It 
continues through the testing procedure and stops when 
testing stops.  The left leg was found to be weaker than the 
right.  

Thus, while the measured range of motion was noncompensable, 
the regulations provide that it is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2005).  
Therefore, a 10 percent rating is supported based on the 
results of the April 2004 examination.

The Board also notes that where, as here, there is X-ray 
evidence of arthritis, Diagnostic Code 5003 also provides for 
a 10 percent rating when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes.  However, such a rating will 
not be combined with ratings based on limitation of motion.  

The November 1999 VA examination showed similar findings.  
The veteran's complaints were similar to those noted in April 
2004.  Objectively, the veteran was noted to walk with a 
limp.  Extension and flexion were accomplished with pain.  
The examiner noted that the veteran acts as if he is in 
extreme pain with any motion of either knee.  Disability and 
functional loss due to pain was estimated to be 30 to 40 
degrees.  However, considering the measured flexion of 100 to 
105 degrees, such reduction in flexion due to pain would 
still not warrant a compensable rating.  

Other findings were essentially normal.  The November 1999 
examiner noted that range of extension after fatiguing of the 
joint was not diminished from that measured during passive 
testing.  There was no excess fatigability found, in that the 
left knee's active motion was from 20 to 100 degrees and 
after fatiguing was 18 to 100 degrees.  Strength in the lower 
extremities was found to be normal, the examiner noting that 
the veteran had no weakened movement of the left lower leg or 
knee.  The quad muscles were normal.  There was no 
incoordination.  The examiner also found that the veteran had 
no unfavorable ankylosis due to weakened movement, excessive 
fatigability, or incoordination.  

The June 2001 VA examiner also noted that the veteran walked 
with a limp, and that his left knee was tender medially, 
laterally, anteriorly, and posteriorly.  Range of motion was 
also accomplished with pain, and the veteran was described as 
acting as if he is in extreme pain on any motion of the left 
knee.  Flexion and extension of the knee actually improved 
with fatiguing.  The limitation of extension remained at the 
noncompensable level and the limitation of flexion did not 
more nearly approximate the criteria for a 20 percent 
evaluation than those for a 10 percent evaluation.  As noted 
above, the November 1999 results for extension support a 20 
percent rating.  However, even considering all pertinent 
disability factors, a rating above 30 percent is not 
warranted.  

The only arguable support for a higher rating during the 
entire period on appeal comes from the results of the July 
1998 examination.  As discussed above, a 30 percent rating 
was deemed to be warranted based solely on limitation of 
extension to 24 degrees actively and 22 degrees passively.  
However, those measured ranges of motion were also noted to 
be accompanied by pain.  The veteran complained of sharp 
pains, weakness, and fatigability.  The veteran was noted to 
act as if in extreme pain, and the left knee was noted to be 
tender medially internally and laterally.  

Despite such findings, the Board does not believe that the 
July 1998 results indicate additional limitation of function 
so as to warrant a rating higher than 30 percent for the 
period reflected by this examination.  The Board notes 
specifically the aberrant nature of these results, 
particularly when compared with findings of the veteran's 
private physician R.B.S., M.D., in April 1998, just three 
months prior to the July 1998 examination.  The April 1998 
examination showed range of extension that was "full and 
non-painful" and flexion measured to 90 degrees with pain at 
the end of the range.  

In reconciling these incongruous results, the Board 
acknowledges the possibility that the July 1998 examination 
might have been conducted during a period of flare-up.  The 
veteran did report flare-ups to the July 1998 examiner, but 
stated that they were caused by standing for very long 
periods, an activity that is not associated with motion.  
Also with respect to flare-ups, the November 1999 examiner 
noted that the left knee pain could significantly limit 
functional ability during flare-ups or when the left knee was 
used repeatedly over a period of time.  However, he 
essentially found that such a flare-up was occurring during 
the examination, and that no further decrease of function 
would be evident at other times.  He stated that, to the 
veteran, the knee is always painful and difficult to use, and 
that he was exhibiting maximal pain during the examination, 
and the reported findings were indicative of the degree of 
additional range of motion loss due to pain on flare-ups.  As 
discussed above, the November 1999 examination showed 
significantly less impairment of flexion and extension than 
did the July 1998 examination.

Similarly, in April 2004, the examiner found that despite 
decreased function and pain with motion, the veteran's 
function actually improved in spite of the pain and the 
laxity after exercising his left knee to fatigue.  The 
examiner concluded that pain does not significantly limit 
functional ability when the left knee is used repeatedly over 
a period of time during flare-ups.  

Based on such objective evidence, the Board finds that pain 
is present at all times and is consistent.  Based on the 
relatively uniform measurements reported in April 1998, 
November 1999, June 2001 and April 2004, the Board does not 
believe that the July 1998 results represent the veteran's 
overall condition.  In support of this finding, the Board 
also notes that the VA examiner in April 2004, as well as in 
July 1998 described the veteran's arthritis as "mild."

As this issue involves the appeal of an initial disability 
rating, the Board may assign different ratings for different 
portions of the appeal period, where the evidence supports 
such ratings.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  However, in this case, the Board does not find that 
the July 1998 results represent a period of increased 
severity as would warrant a rating higher than the currently 
assigned 30 percent for any portion of the period on appeal, 
particularly in light of the significantly better findings 
reported in April 1998, three months earlier, and the 
relatively consistent findings otherwise.    

For the period on appeal, from July 6, 1998 to present, a 30 
percent rating has been assigned by the RO.  As discussed 
above, the evidence does not support more than a 30 percent 
rating during any portion of the appeal period.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to more than a 30 
percent rating for his service-connected degenerative 
arthritis of the left knee for the period from July 6, 1998 
to present.  


Instability of the left knee

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

With respect to lateral instability, in April 2004, the 
veteran stated that his knee gives way and he falls.  He 
stated to the examiner in July 1998 and November 1999 that 
this occurs once or twice a week.  However, this appears to 
be a complaint attributed to weakness of the knee joint 
rather than lateral instability.  Such weakness has been 
discussed above in connection with arthritis of the left 
knee.  On examination in April 2004, the examiner found mild 
laxity of the left knee, as well as moderate lateral 
instability.  In July 1998 and June 2001, the veteran was 
found to have no laxity of the left knee; however, the 
veteran was noted to lose his balance easily.  The November 
1999 examiner found mild laxity and mild instability of the 
left knee with no locking.

An examination conducted by R.B.S., M.D., in April 1998, 
showed no pain with valgus or varus stress.  Anterior drawer, 
Lachman's' and McMurray's tests were negative.  The veteran 
was noted to have a possible meniscal injury; however, it was 
described as clinically stable.  

Thus, while the veteran has reported incidents of giving way, 
based on the veteran's descriptions and the objective 
findings, the Board has considered such complaints above with 
respect to weakness, rather than as incidents of lateral 
instability.  Otherwise, the objective evidence shows the 
presence of laxity and lateral instability that is generally 
mild to moderate in degree.  None of the medical evidence 
supports a conclusion that the instability is more than 
moderate in degree.

With respect to recurrent subluxation, on examination in 
April 2004, the veteran reported no dislocation or recurrent 
subluxation.  On examination, there was a severe deformity of 
the knee.  There was subluxation described as "moderate."  
The July 1998 VA examiner reported no periods of dislocation 
or recurrent subluxation.  The November 1999 VA examiner 
likewise found no subluxation.  Thus only the April 2004 
examiner reported subluxation, and he reported it as moderate 
in degree.  

Based on the objective findings discussed above, the Board 
finds no basis on which to conclude that the veteran's 
instability or subluxation of the left knee is any more than 
moderate in degree.    

As noted, the veteran was found to have a severe deformity of 
the left knee, most recently by the April 2004 examiner, but 
by the other VA examiners as well.  However, use of 
terminology such as "severe" by VA examiners and others, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).  Indeed, the rating criteria 
provide no indication that "severe" deformity corresponds to 
severe disability or impairment, as is required for a 30 
percent rating.  The Board notes that the rating criteria 
under Diagnostic Code 5257 refer to severe disability 
attributable to lateral instability and recurrent 
subluxation, not to deformity.  In light of the consistent 
findings with respect to instability and subluxation, the 
descriptions of the veteran's left knee deformity as 
"severe," offered as they were without reference to the 
framework of the rating criteria, are not persuasive evidence 
with respect to an increased rating.  See Massey v. Brown, 7 
Vet. App. 204, 208 (1994) [consideration of factors which are 
wholly outside the rating criteria provided by the 
regulations is error as a matter of law].
 
The Board is aware of the veteran's contentions concerning 
the severity of his service-connected left knee 
symptomatology.  His statements to VA and to medical 
personnel have been discussed in detail above.  Although the 
veteran is competent to report his symptoms, like all 
evidence his self reports must be evaluated in the light of 
the entire record.  The Board believes that the objective 
evidence of record, which, as indicated above, demonstrates 
no more than moderate lateral instability and recurrent 
subluxation of the left knee outweighs the veteran's 
statements.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to a disability 
rating higher than 20 percent for instability of the left 
knee from March 25, 1998 to present.  
  

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his left knee disability and that the  
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluations.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.  


ORDER

An higher initial rating for degenerative arthritis of the 
left knee for the period from July 6, 1998, to present is 
denied.

An higher initial rating for instability of the left knee for 
the period from March 25, 1998, to present is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


